Citation Nr: 0429741	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-17 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the benefit sought on 
appeal.  The veteran, who had active service reportedly from 
May 1961 to November 1981, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the June 2002 rating decision indicates that service 
medical records disclosed that the veteran was seen with 
complaints of low back pain during service and that on one 
occasion the impression was of a herniated nucleus pulposus 
at L5-S1.  The veteran has related in his Notice of 
Disagreement that he has had chronic problems with his lower 
back since service that has progressively worsened of the 
years.  The veteran was afforded a VA examination in May 
2002, following which the impressions were lumbar 
radiculitis; bulging discs at the L3-L4 and L4-L5 levels; a 
possible disc protrusion at the L5-S1 level; and facet 
arthritis at the L5-S1 level.  

However, the examiner did not offer an opinion as to whether 
any of the disorders shown following the VA examination were 
in any way related to the symptomatology shown in the 
veteran's service medical records.  Under the facts and 
circumstances in this case, the apparent similarity of the 
disorders shown during and following service and the 
veteran's statements regarding the continuity of 
symptomatology he has experienced since service, the Board is 
of the opinion that the record does not contain sufficient 
medical evidence to make a decision on the veteran's claim.  
As such, the Board believes that the veteran should be 
afforded an additional examination to ascertain whether any 
currently diagnosed low back disorder is related to the 
service symptomatology.

The Board also notes that that the veteran's service medical 
records were received from the National Personnel Records 
Center (NPRC) on microfiche.  The RO reviewed those records 
and summarized the pertinent records in the June 2002 rating 
decision.  However, copies of the service medical records 
were not made and included in the claims file so as to 
facilitate later review.  Since the case is being returned to 
the RO to afford the veteran an additional examination, the 
Board would request that the RO make copies of the veteran's 
service medical records for inclusion in the claims file so 
that those records can be reviewed by a VA examiner who will 
perform the additional examination.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:  

1.  The RO should make copies of the 
veteran's service medical records from 
the microfiche provided by the NPRC and 
associate those copies with the claims 
file.

2.  The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the nature and etiology of all 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
following this review and the examination 
offer comments and an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed lumbar spine 
disorder is in any way causally or 
etiologically related to symptomatology 
shown in the veteran's service medical 
records.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2004), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




